Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a shower gripping accessory device including an elongate cylindrical body having an outer shell body and a cavity therein, the shell body having a multilayered frictional surface substrate with polymer, adhesive and frictional layers as claimed disposed over the outer shell body, and one or more illumination elements disposed in at least one quadrant along the length of the elongate cylindrical body and the multilayered frictional surface substrate, and wherein a thickness value of the outer shell body is substantially between one-quarter to one-half a radius value of the cavity.
Although Kachlik teaches a gripping device with the claimed substrate and dimensions, it is for the purpose of, particularly the claimed dimensions of the shell thickness to the radius of the cavity, being gripped with an interlocking hand grip as shown in figures 1-14 for the purpose of better swinging a golf club. Wherein it is not considered obvious to modify the cited illuminated shower gripping devices to have the claimed substrate and dimensions since they are meant to be gripped for the stabilization and balance of a user and would not be used with the interlocking hand grips shown in figures 1-14 of Kachlik. Inasmuch as Kachlik discloses a golf club, it is not considered obvious to modify Kachlik to include an illumination element as claimed in view of the cited illuminated shower gripping devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bice, Linge, Hart and Holland discloses an illuminated shower hand rail gripping accessory device with an outer shell body but does not disclose a multilayered frictional surface substrate as claimed disposed over the outer shell body or a cavity within the outer shell body so that a thickness value of the outer shell body is substantially between one-quarter to one-half a radius value of the cavity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754